PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/317,663
Filing Date: 14 Jan 2019
Appellant(s): SHIBAHARA et al.



__________________
Philip Soo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6, 7, 9, 10, 13, 14, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP H11-277683 A (hereinafter “JP-683”) with a machine translation (submitted on 9 February 2021) being used as the English language equivalent translation, and further in view of JP 2013-159000 (hereinafter “JP-000”) with a machine translation (submitted on 9 October 2019) being used as the English language equivalent translation.Regarding claims 1, 2, 4, 10, 13, 14, and 22 	JP-683 teaches a carbon cloth-like sheet (decorative film) 1, useful as a decorative sheet, comprising an underlayer (base layer and brightening layer as a single body, thereby forming a brightening base layer) 2, and a transparent layer (transparent resin layer) 3 composed of a thermoplastic resin (paragraphs [0002] and [0011]).  JP-683 teaches the underlayer (base layer and brightening layer as a single body) 2 has a concavo-convex surface 4 and may include additives which enhance 3 is located on or above the underlayer (including the brightening layer) 2 (Figure 1).  JP-683 also teaches the transparent layer (transparent resin layer) 3 can be completely transparent (paragraph [0015]), which falls within the range requiring the transparent resin layer has an average transmittance in the visible light region that is 80% or greater or 90% or greater. 	JP-683 does not explicitly teach a semi-transparent metallic layer having a substantially flat surface shape, on or above the transparent resin layer, wherein the decorative film exhibits a flip-flop appearance, and a protective layer on or above the semi-transparent metallic layer. 	JP-000 teaches a metal decoration sheet with flip-flop properties which is low priced and highly productive despite its metallic feeling, and has unpredictability although the sheet is chic and creates a relaxed atmosphere (abstract).  JP-000 teaches the present invention relates to a metallic decorative sheet that adds a novel texture to the surface of resin products (paragraph [0001]).  JP-000 teaches the decoration sheet comprises a first transparent resin layer (protective layer) 1, a first metal layer (metallic layer) 2, an additive added adhesive layer (resin layer) 3, a second thermoplastic transparent resin layer 4, a second metal layer (metallic layer) 5, an adhesive layer (resin layer) 6, and a thermoplastic resin sheet layer 7, which is the base layer onto which the decoration sheet layers 1-6 are applied (Figure 1, and paragraphs [0015], [0016] and [0030]).  JP-000 teaches the metal layers 2, 5 are made of aluminum, chromium, indium, tin, nickel, and alloys thereof (paragraphs [0019] and [0026]).  JP-000 teaches in the formation of the metal layers 2, 5, the total light 3, 6 can be made in the same manner, using a urethane-based adhesive (resin) (paragraph [0028]).  JP-000 recognizes urethane resins are inherently transparent (paragraph [0025]).   	JP-000 illustrates the first transparent resin layer (protective layer) 1 is on or above the metal layers (semi-transparent metallic layer) 2, 5, and the metal layers (semi-transparent metallic layer) 2, 5 have a substantially flat surface shape and are on or above the adhesive layers (transparent resin layer) 3, 6 (Figure 1). 	JP-683 and JP-000 are analogous inventions in the field of decorative films.  It would have been obvious to one skilled in the art at the time of the invention to modify the sheet 1 of JP-683 with the metal layers 2, 5 and the first transparent resin layer (protective layer) 1 of JP-000 to provide the decorative film with flip-flop properties which is low priced and highly productive despite its metallic feeling.	The combination of JP-683 and JP-000 as applied above corresponds to the claimed feature requiring the semi-transparent metallic layer being on or above the transparent resin layer.
Regarding the storage modulus of the different layers, although the prior art does not explicitly disclose: (1) a storage modulus of at least one of the base layer or the brightening layer as a single body with the base layer and the storage modulus of the transparent resin layer are each from 1 x 106 Pa to 1.5 x 108 Pa in a temperature range of 110ºC to 150ºC when measured under conditions of a frequency of 10 Hz and stretching mode; (2) a storage modulus of the base layer or the brightening layer as a single body with the base layer and storage modulus of the transparent resin layer are each from 1 x 106 Pa to 1.5 x 108 Pa in a temperature range of 110ºC to 150ºC when measured under conditions of a frequency of 10 Hz and stretching mode; and/or (3) a storage modulus of the base layer or the brightening layer as a single body with the base layer, storage modulus of the transparent resin layer, and the storage modulus of the protective layer are each from 1 x 106 Pa to 1.5 x 108 Pa in a temperature range of 110ºC to 150ºC when measured under conditions of a frequency of 10 Hz and stretching, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of JP-683 and JP-000 teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 6	In addition, JP-683 teaches the concavo-convex uneven pattern 4 provides a three-dimensional effect to the sheet (decorative film) (paragraphs [0018] and [0019]).  JP-683 does not explicitly teach a depth of the concavo-convex surface is from 1 µm to 100 µm.  However, it would have been obvious to one having ordinary skill in the art at Regarding claim 7	In addition, JP-683 teaches the thickness of the transparent layer (transparent resin layer) 3 is preferably 50 µm to 1500 µm (paragraph [0015]), which overlaps the claimed range and corresponds to the claimed thickness of the transparent resin layer from a convex apex of the concavo-convex surface to a bottom surface of the semi-transparent metallic layer from the decorative film stack from the combination of JP-683 and JP-000.Regarding claim 9	In addition, JP-683 teaches the additives which enhance brightness (brightening material) in the underlayer (base layer and brightening layer as a single body) 2 includes pearl pigment (pearl brightening material) or a metal powder such as aluminum powder (aluminum brightening material) (paragraph [0013]).  Regarding claim 23 	In addition, JP-683 illustrates the transparent layer (transparent resin layer) 3 has Regarding claim 24 	In addition, JP-683 illustrates the concavo-convex first surface of the transparent layer (transparent resin layer) 3 directly contacts the underlayer (which includes the brightening layer) 2 (Figure 1).  Furthermore, the modification of the sheet 1 of JP-683 with the metal layers (semi-transparent metallic layer) 2, 5 and the first transparent resin layer (protective layer) 1 of JP-000 corresponds to the claimed feature requiring the substantially flat second surface of the transparent layer (transparent resin layer) 3 (from JP-683) directly contacts the metal layers (semi-transparent metallic layer) 2, 5 (from JP-000).Regarding claim 25 	In addition, JP-683 teaches the pearl pigment or a metal powder (brightening material) is kneaded (compounded) into the resin (binder resin) in an amount of 0.1 wt% to 10 wt% (paragraph [0013]), which falls within the claimed range and corresponds to the mass% of an overall mass of the pearl pigment or a metal powder (brightening material) and resin (binder resin).Regarding claim 26 	In addition, JP-683 teaches the pearl pigment or a metal powder (brightening material) is kneaded (compounded) into the resin (binder resin) in a more preferable amount of 1 wt% to 5 wt% (paragraph [0013]), which falls within the claimed range and Regarding claim 27 	Regarding the light reflecting and light transmission of the semi-transparent metallic layer, although the prior art does not explicitly disclose the semi-transparent metallic layer is capable of reflecting or transmitting the visible light rays depending on the angle of incidence, the claimed function is deemed to naturally flow from the structure in the prior art since the combination of JP-683 and JP-000 teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Regarding claim 28	In addition, JP-000 teaches in the formation of the metal layers 2, 5. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over JP-683 and JP-000 as applied to claim 27 above, and further in view of United States Patent Application Publication No. US 2019/0009963 (hereinafter “Wessely”).Regarding claim 29 	The limitations for claim 27 have been set forth above.  In addition, 	the combination of JP-683 and JP-000 does not explicitly teach the metal layers (semi-transparent metallic layer) 2, 5 has a thickness of from 0.1 nanometers to 50 nanometers. 	Wessely teaches a semi-transparent functional layer having different color tones when viewing in incident light compared to viewing in transmitted light which includes an aluminum material (semi-transparent metallic layer) being 5-15 nm thick (paragraphs [0166] and [0167]), which falls within the claimed range.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the metal layers (semi-transparent metallic layer) 2, 5 of JP-000 with the semi-transparent functional layer of Wessely to yield a decorative film having customized color tones depending on the degree of incident and transmitted light passed therethrough.

(2) Response to Argument
APPELLANT’S ARGUMENT (1):  On page 7 from the Appeal Brief filed on 14 December 2021 (hereinafter “the Appeal Brief”), the combination of JP-683 and JP-000 cannot render claim 1 or claim 14 obvious because the modification would change the principle operation of the primary reference in a way that renders the prior art invention being modified unsatisfactory for its intended purpose.  The Appellant further specified this position by arguing one of ordinary skill in the art would not degrade the three-dimensional effect disclosed by JP-683 by disposing the metal layers and the additional resin layer from JP-000 on the composite film of JP-683 because doing so would not increase brightness (of the carbon cloth-like uneven pattern 4 of JP-683) but significantly reduce it.
EXAMINER’S RESPONSE (1): There is no requirement that the reason for modifying a primary reference with a secondary reference must be directed to improving a benefit disclosed by the primary reference as long as the modification would not negatively impact a requirement from the primary reference.  For example, if JP-000 did teach their metal decoration sheet was opaque or otherwise non-transparent, the Examiner would agree with the Appellant’s position.  However, this argument is not commensurate in scope with the rejection of record because JP-000 teaches their metal decoration sheet having flip-flop properties is actually transparent with layers made of transparent materials.  Therefore, the Examiner respectfully disagrees with the Appellant’s argument that adding the metal decoration sheet from JP-000 to JP-683’s decorative sheet would degrade the three-dimensional effect disclosed by JP-683, and thereby change the principle operation of the primary reference in a way that renders 
APPELLANT’S ARGUMENT (2):  On page 8 from the Appeal Brief, the invention provides a significant technical benefit that is not appreciated nor achievable in the prior art films.  The Appellant further specified this position by stating that the visual pattern created by the concavo-convex interface is maintained even after stress, heat, or deformation is introduced to the decorative film, which is unique to the Appellant’s invention.
EXAMINER’S RESPONSE (2): The Appellant’s position that the concavo-convex interface is maintained even after stress, heat, or deformation is not achievable in the prior art films amounts to a conclusory statement which is not supported by evidence or persuasive reasoning of any kind.  Moreover, a prima facie case of obviousness cannot be rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art.  See MPEP §2145(I) and (II).
APPELLANT’S ARGUMENT (3):  On page 9 from the Appeal Brief, regarding claim 29, Wessely does not cure the alleged deficiency of claim 1, so claim 29 is patentable for the same reasons above regarding claim 1.
EXAMINER’S RESPONSE (3): The alleged deficiencies of claim 1 have been addressed and the Examiner respectfully submits claim 29 is unpatentable for at least the same reasons as claim 1, as discussed above.


Respectfully submitted,
/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.